Citation Nr: 0708938	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.   
 
2.  Entitlement to service connection for a left wrist 
disability.   
 
3.  Entitlement to service connection for bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had service in the Army National Guard including 
a period of active duty for training from February 1996 to 
May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
denied service connection for a left foot disability, a left 
wrist disability, and for bilateral knee disabilities.  

In an April 2005 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A July 2006 Court 
order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

In a November 2001 authorization form, the veteran reported 
that he had received treatment for his claimed disabilities 
at the Buchanan General Hospital in April 1998.  In March 
2002, the RO requested treatment records from that facility.  
However, the facility did not respond to the RO's request.  
The RO did not make any follow-up attempts to obtain such 
records.  The July 2006 joint motion (noted above) 
essentially indicated that the case should be remanded for a 
follow-up attempt to obtain such records.  


The Board notes that the joint motion indicated that a 
request for records from the Reddy Medical Center went 
unanswered.  However, records from this facility were, in 
fact, received in September 2002, and were considered in the 
January 2003 supplemental statement of the case.  

On remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice.  Such notice should also advise the 
veteran that he can submit lay statements detailing the 
current symptoms of his claimed conditions.
        
Accordingly, the issue is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should advise the 
veteran that he can submit lay statements 
detailing the current symptoms of his 
claimed conditions.  In addition, the 
letter should advise that a disability 
rating and effective date will be 
assigned if service connection is granted 
for the claims, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disorders since his discharge from 
service, to include records from Buchanan 
General Hospital.  After securing the 
necessary release, the RO should obtain 
the records which are not already in the 
claims folder.  If identified records 
cannot be obtained, the RO should notify 
the veteran of the problem.

3.  After completing any additional 
development deemed necessary, to possibly 
include a VA examination if the provisions 
of 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) 
(2006) are met for the claimed 
condition(s), review the veteran's claims 
for service connection for a left foot 
disability, a left wrist disability, and 
for bilateral knee disabilities.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



